IN THE SUPREME COURT OF TEXAS
                                      NO. 12-0779

                       IN RE CRIMSON EXPLORATION, INC.

                         ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.     Relator’s unopposed motion for temporary relief, filed September 28,
2012, is granted. The trial court’s Order on Plaintiff’s Motion to Compel Production of
Documents from Crimson Exploration Inc. dated June 12, 2012, as amended by order on
June 26, 2012, in Cause No. 10-11-21591-CV, styled Magnum Producing, L.P. v.
Copano Field Services/Central Gulf Coast, L.P., et al., in the 25th District Court of
Lavaca County, Texas, is stayed pending further order of this Court.
       2.     The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this October 05, 2012.


                                            BLAKE A. HAWTHORNE, CLERK
                                            SUPREME COURT OF TEXAS

                                            BY CLAUDIA JENKS, CHIEF DEPUTY CLERK